 20-01198-jlg       Doc 93       Filed 12/17/20 Entered 12/17/20 14:17:43              Main Document
                                               Pg 1 of 8



MEYER, SUOZZI, ENGLISH & KLEIN, P.C.
Edward J. LoBello
Jordan D. Weiss
1350 Broadway, Suite 1420
New York, New York 10018
(212) 763-7030

Special Counsel to the Kenneth P. Silverman, Chapter 7 Trustee

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------ X
In re:
                                                                             Chapter 7
NATIONAL EVENTS HOLDINGS, LLC, et al.,                                       Case No.: 17-11556 (JLG)
                                                                             (Jointly Administered)
                                             Debtors.
------------------------------------------------------------------------ X
KENNETH P. SILVERMAN, ESQ., THE CHAPTER 7
TRUSTEE OF THE JOINTLY ADMINISTERED
ESTATES OF NATIONAL EVENTS HOLDINGS, LLC, et al.,                            Adv. Proc. No.: 19-01196 (JLG)

                                            Plaintiff,
                          -against-

NAFTALI WEISS,

                                             Defendant.
-------------------------------------------------------------------------X
KENNETH P. SILVERMAN, ESQ., THE CHAPTER 7
TRUSTEE OF THE JOINTLY ADMINISTERED
ESTATES OF NATIONAL EVENTS HOLDINGS, LLC, et al.,                            Adv. Proc. No.: 19-01250 (JLG)

                                            Plaintiff,
                          -against-

A&RW PROPERTIES LLC,
                                             Defendant.
-------------------------------------------------------------------------X

 TRUSTEE’S MOTION PURSUANT TO BANKRUPTCY RULE 9019 FOR APPROVAL
        OF STIPULATION OF SETTLEMENT RESOLVING ESTATES’
  CLAIMS AGAINST DEFENDANTS A&RW PROPERTIES AND NAFTALI WEISS

        Kenneth P. Silverman, as the chapter 7 trustee (the “Trustee”) of the bankruptcy estates

of National Events Holdings, LLC, National Events Intermediate, LLC, National Event

Company II, LLC, National Event Company III, LLC, and World Events Group II, LLC
20-01198-jlg     Doc 93     Filed 12/17/20 Entered 12/17/20 14:17:43          Main Document
                                          Pg 2 of 8

(collectively, the “LLC Debtors”), National Events of America, Inc., and New World Events

Group, Inc. (collectively, the “Corporate Debtors,” and together with the LLC Debtors, the

“Debtors”), by his undersigned special counsel, hereby submits this motion (the “Motion”)

pursuant to section 105 of title 11 of the United States Code (the “Bankruptcy Code”) and Rule

9019 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”), for entry of an order,

substantially in the form annexed to the Motion as Exhibit A, pursuant to section 105 of title 11

of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”), for approval of the Stipulation of Settlement (the

“Stipulation”), a copy of which is annexed to the Motion as Exhibit B, by and between the

Trustee and Defendants A&RW Properties LLC (“A&RW”) and Naftali Weiss (“Weiss,” and

together with A&RW, the “Defendants”) resolving the Debtors’ estates’ claims against the

Defendants. In support of the Motion, the Trustee sets forth as follows:

                                        JURISDICTION

       1.      The statutory predicate for the relief requested herein is section 105(a) of the

Bankruptcy Code as complemented by Rule 9019(a) of the Bankruptcy Rules. This Court has

jurisdiction over the Motion pursuant to 28 U.S.C. §§ 157 and 1334. Venue of this Motion in

this Court is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             FACTS

A.     Case Background

       1.      On June 5, 2017 (the “LLC Debtors’ Filing Date”), the LLC Debtors filed a

voluntary petition for relief under chapter 11 of title 11 of the United States Code (the

“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern District of New

York (the “Bankruptcy Court”).

       2.      After Jason Nissen, the Debtors’ principal, was arrested by the FBI for operating

an alleged Ponzi scheme and committing fraud, on June 1, 2017, a state court litigation was


                                                2
20-01198-jlg     Doc 93     Filed 12/17/20 Entered 12/17/20 14:17:43          Main Document
                                          Pg 3 of 8

commenced resulting in the appointment of Edward J. LoBello, Esq., as temporary receiver (the

“Receiver”) on June 5, 2017.

       3.      By Order dated June 13, 2017, the Bankruptcy Court entered an Order for the

joint administration of the LLC Debtors’ estates (see ECF Doc. No. 20 in Case No. 17-11556).

       4.      On June 28, 2017 (the “Corporate Debtors’ Filing Date”), the Receiver filed with

the Bankruptcy Court voluntary petitions for relief under chapter 11 of the Bankruptcy Code for

the Corporate Debtors. Pursuant to a Stipulation and Order entered by the Bankruptcy Court, the

Receiver administered the Corporate Debtors’ jointly administered bankruptcy cases as estate

fiduciary (the “Estate Fiduciary”) (see ECF Doc. No. 54 in Case No. 17-11798).

       5.      By Order of the Bankruptcy Court dated August 7, 2017, the LLC Debtors’

chapter 11 cases were converted to chapter 7 liquidation proceedings (see ECF Doc. No. 143 in

Case No. 17-11556), and by Notice of Appointment that same date, Kenneth P. Silverman, Esq.,

was appointed the Interim Trustee in the LLC Debtors’ cases and has since become the

permanent trustee (see ECF Doc. No. 144 in Case No. 17-11556).

       6.      On February 11, 2019, the Bankruptcy Court entered the Joint Administration

Order for the Debtors’ cases. Thereafter, the Office of the United States Trustee appointed

Kenneth P. Silverman, Esq., as the chapter 7 trustee of the Debtors’ jointly administered estates

of the LLC Debtors and the Corporate Debtors.

B.     The Adversary Proceedings

       7.      By complaint dated May 31, 2019, the Trustee commenced an adversary

proceeding (the “Weiss Adversary Proceeding”) against Weiss asserting causes of action for,

inter alia, the avoidance of certain transfers from the Debtors to Weiss as alleged fraudulent

conveyances, in the amount of $141,724.

       8.      By Complaint dated June 4, 2019, the Trustee commenced an adversary

proceeding (the “A&RW Adversary Proceeding” and together with the Weiss Adversary

Proceeding, the “Adversary Proceedings”) against A&RW asserting causes of action for, inter

alia, the avoidance of certain transfers from the Debtors to A&RW as alleged fraudulent


                                                3
20-01198-jlg      Doc 93     Filed 12/17/20 Entered 12/17/20 14:17:43            Main Document
                                           Pg 4 of 8

conveyances, in the aggregate amount of approximately $1.2 million.

       9.      Thereafter, the Parties engaged in informal discovery related to the claims

asserted by the Trustee in the Adversary Proceedings.

       10.     The Defendants assert various defenses, in whole and/or in part, to the claims

asserted by the Trustee in the Adversary Proceedings.

       11.     After extensive negotiations, the Parties have agreed to settle the Adversary

Proceedings with prejudice, subject to this Court’s approval.

C.     The Proposed Settlement

       12.     As a result of the settlement discussions, the Trustee and the Defendants have

agreed, subject to this Court’s approval, to terms of settlement embodied in the Stipulation, a

copy of which is attached hereto as Exhibit B.

       13.     The Stipulation provides that the Defendants, jointly and severally, shall pay the

Debtors’ estates the sum of $225,000 (the “Settlement Sum”), in full and final satisfaction of the

Debtors’ estates’ claims against the Defendants.

       14.     Consistent with the terms of the Stipulation, the Defendants have paid the Trustee

has received the Settlement Sum, which is being held in escrow by the Trustee’s counsel.

       15.     The Stipulation further provides that the Debtors’ estates’ and the Defendants

shall mutually release any and all claims that either holds against the other.

       16.     The Stipulation is expressly subject to approval by the Bankruptcy Court.

       17.     The Stipulation also provides that upon the entry of an Order approving the

Stipulation, the Adversary Proceedings shall be discontinued with prejudice.

       18.     The above is a summary of the salient provisions of the Stipulation. Parties in

interest are respectfully referred to the Stipulation, attached hereto as Exhibit B, for the

remaining provisions of the Stipulation.




                                                   4
20-01198-jlg     Doc 93     Filed 12/17/20 Entered 12/17/20 14:17:43             Main Document
                                          Pg 5 of 8

                            REQUEST AND BASIS FOR RELIEF

       19.     By this Motion, the Trustee requests this Court approves the Stipulation.

       20.     Rule 9019(a) of the Bankruptcy Rules provides, in relevant part, that: “[o]n

motion by the trustee and after notice and a hearing, the court may approve a compromise or

settlement.”

       21.     As an over-all policy, bankruptcy settlements are favored because settlements

generally “minimize costly litigation and further parties’ interests in expediting the

administration of the bankruptcy estate.” In re Dewey & LeBoeuf LLP, 478 B.R. 627, 641

(Bankr. S.D.N.Y. 2012) (Glenn, J.); see In re Tower Automotive, Inc., 342 B.R. 158, 164 (Bankr.

S.D.N.Y. 2006) (“there is a general presumption in favor of settlements”); Nellis v. Shugrue, 165

B.R. 115, 123 (S.D.N.Y. 1994) (“the general rule [is] that settlements are favored”).

       22.     To approve a compromise and settlement under Bankruptcy Rule 9019(a), a

bankruptcy court should find that the compromise and settlement is fair, equitable, and in the

best interests of the debtor’s estate. See Motorola, Inc. v. Official Committee of Unsecured

Creditors and JPMorgan Chase Bank, N.A. (In re Iridium Operating LLC), 478 F.3d 452, 462

(2d Cir. 2006); In re Dewey, 478 B.R. at 641; In re Chemtura Corp., Case No. 09-11233, 2010

WL 4272727, at * 21 (Bankr. S.D.N.Y. October 21, 2010).

       23.     However, in determining whether to approve a proposed settlement, a bankruptcy

court need not decide the numerous issues of law and fact raised by the settlement, but rather

should “canvass the issues and see whether the settlement fall[s] below the lowest point in the

range of reasonableness.” In re W.T. Grant Co., 699 F.2d 599, 608 (2d Cir. 1983) (quotation

marks omitted); see In re Stone Barn Manhattan LLC, 405 B.R. 68, 75 (Bankr. S.D.N.Y. 2009)

(the court is not required to “conduct a mini-trial to ‘decide the numerous questions of law and

fact raised . . . but rather to canvass the issues’ raised by the parties”); In re Tower Automotive,




                                                 5
20-01198-jlg      Doc 93     Filed 12/17/20 Entered 12/17/20 14:17:43            Main Document
                                           Pg 6 of 8

Inc., 342 B.R. 158, 164 (Bankr. S.D.N.Y. 2006) (“A court assesses a settlement by determining

whether it ‘fall[s] below the lowest point in the range of reasonableness.’”).

       24.     Among other considerations, in determining whether a settlement is reasonable,

courts in the Second Circuit consider “(1) the balance between the litigation’s possibility of

success and the settlement’s future benefits; (2) the likelihood of complex and protracted

litigation, with its attendant expense, inconvenience, and delay, including the difficulty in

collecting on the judgment; [and] (3) the paramount interests of the creditors.” In re Iridium, 478

F.3d at 462 (quotation marks omitted).

       25.     Here, the Trustee believes that the Stipulation represents a fair and reasonable

compromise of the Adversary Proceedings and of the claims held by the Debtors’ estates against

the Defendants and is in the best interest of the Debtors’ estates and creditors. By and through

the Stipulation, Debtors’ estates are receiving the $225,000 Settlement Sum lump sum and a

release of any claims held by the Defendants against the Debtors’ estates in exchange for a

release of Debtors’ estates’ claims against the Defendants and the discontinuance of the

Adversary Proceedings.

       26.     The Settlement Sum of $225,000 represents a fair compromise of the estates’

claims against the Defendants in light of the defenses asserted by the Defendants in accordance

with relevant statutory and case law and the Master Proceedings Order [Dkt. No. 784], which

acknowledges, for the purposes of the various adversary proceedings, that the Debtors operated

as a single enterprise. Although the face amount of the claims against the Defendants are (i)

approximately $1.2 million against Defendant A&RW, and (ii) $141,724 against Defendant

Weiss, the Defendants have asserted, and substantiated, transfers by Defendant A&RW to the

Debtors in the aggregate amount of $1 million. Moreover, the Defendants have asserted that of

the $141,724 in transfers to Defendant Weiss, $100,000 was return of principal and only $41,724

was on account of interest and, thus, subject to avoidance. Accordingly, the liability of the


                                                 6
20-01198-jlg      Doc 93     Filed 12/17/20 Entered 12/17/20 14:17:43            Main Document
                                           Pg 7 of 8

Defendants, net of potentially meritorious defenses, may be estimated as between approximately

$241,000 and $341,000. Moreover, by the Stipulation, the Trustee avoids the significant expense

of litigating the estates’ claims and risks attendant with litigation, including any other statutory

and factual defenses that the Defendants may assert and that are being asserted by defendants

pursuant to the Master Proceeding Order, as well as risks of collection.            Therefore, the

Settlement Sum represents a recovery of well in excess of two-thirds of the estates’ claims likely

provable at trial, which recovery percentage is even greater if the Defendants possess any

additional defenses.

       27.     The receipt of the Settlement Sum will provide the Debtors’ estates a significant

sum of money to augment a distribution to the estates’ creditors and avoids the incurrence of

additional administrative fees. Moreover, the waiver of the Defendants’ potential claims against

the estate reduces the total amount of claims against the estate, thereby increasing the pro rata

distribution to other creditors of the estate. The settlement embodied in the Stipulation therefore

provides substantial benefit to the Debtors’ estates and creditors.

       28.     For the reasons set forth above, the Trustee believes the Stipulation is in the best

interests of the Debtors’ estates and creditors, and should be approved.

                                             NOTICE

       29.     The Trustee has provided notice of this Motion to: (i) the United States Trustee;

(ii) counsel for the Defendants; (iii) all known creditors of the Debtors’ estates; and (vi) all

parties who have filed a notice of appearance. The Trustee respectfully submits that such notice

is adequate and no other or further notice is required.




                                                  7
20-01198-jlg       Doc 93    Filed 12/17/20 Entered 12/17/20 14:17:43         Main Document
                                           Pg 8 of 8

          WHEREFORE, for all of the foregoing reasons, the Trustee respectfully requests that

the Court enter an Order, substantially in the form attached hereto as Exhibit A, approving the

Stipulation, attached hereto as Exhibit B, and grant the Trustee such other and further relief as

may be just and proper.

Dated:       New York, New York
             November 16, 2020
                                            KENNETH P. SILVERMAN, AS TRUSTEE
                                            By His Special Counsel
                                            MEYER, SUOZZI, ENGLISH & KLEIN, P.C.

                                            By:    /s/ Edward J. LoBello
                                                 Edward J. LoBello
                                                 Jordan D. Weiss
                                            1350 Broadway, Suite 1420
                                            P.O. Box 822
                                            New York, New York 10018
                                            (212) 763-7030




4426175                                        8
